Citation Nr: 1130941	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  06-10 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for high cholesterol, secondary to history of Hashimoto's disease with thyroidectomy and surgical hypothyroidism. 

2. Entitlement to an evaluation higher than 10 percent for residual superior laryngeal nerve dysfunction. 

3. Entitlement to service connection for gallstones, secondary to history of Hashimoto's disease with thyroidectomy and surgical hypothyroidism. 

4. Entitlement to a temporary total evaluation for a period of convalescence of choledocholithiasis due to gallbladder removal. 

5. Entitlement to service connection for gallbladder removal, secondary to high cholesterol.

6. Entitlement to service connection for choledocholithiasis, secondary to gallbladder removal. 

7. Entitlement to service connection for type 2 Sphincter of Oddi dysfunction, secondary to choledocholithiasis and gallbladder removal.

8. Entitlement to service connection for anxiety and depression, secondary to choledocholithiasis and type 2 Sphincter of Oddi dysfunction.

9. Entitlement to service connection for constipation, secondary to choledocholithiasis and type 2 Sphincter of Oddi dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to April 1993.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. A June 2004 rating decision denied claims for service connection for high cholesterol, and an increased rating for residual superior laryngeal nerve dysfunction. The rating decision of June 2005 denied service connection for gallstones, and a temporary total evaluation for a period of surgical convalescence following gallbladder removal. 

Apart from these first four issues listed upon the title page above, the Board recognizes that there are five additional issues identified -- claims for service connection for gallbladder removal, choledocholithiasis, type 2 Sphincter of Oddi dysfunction, anxiety and depression, and constipation. These are all claims for service connection on a secondary basis. See 38 C.F.R. § 3.310(a) (service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury). For each one, service connection is claimed as secondary to a disability that has not yet itself become service-connected. That does not matter as to the readiness of these issues for appellate review, however. Moreover, by all indication, the June 2004 RO rating decision denied the five foregoing claims, and the Veteran filed a timely January 2005 Notice of Disagreement. As the next stage in the appellate process, the Veteran must be provided a Statement of the Case (SOC) regarding these issues. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

The Board presently denies service connection for high cholesterol. The issues of service connection for gallstones, a higher evaluation for residual superior laryngeal nerve dysfunction, and a temporary total evaluation for convalescence, as well as those required issuance of an SOC, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. The Board will notify the Veteran if further action is required on her part. 


FINDING OF FACT

The finding of high cholesterol is a laboratory measurement which by itself            does not constitute a recognized disability for purposes of VA benefits entitlement.


CONCLUSION OF LAW

The criteria are not met for service connection for high cholesterol. 38 U.S.C.A.             §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R.              §§ 3.102, 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3/159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from April 2004, the RO notified        the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.         § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). While there is no indication of notification concerning both the disability rating and effective date elements of a pending claim for benefits consistent with the holding in the Dingess/Hartman decision, as the underlying claim for service connection is being denied on the merits, the absence of notice on this subject has had no prejudicial effect upon adjudicating the appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced).

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, the          April 2004 VCAA notice correspondence was sent prior to issuance of the            June 2004 rating decision adjudicating the claim now before the Board, and thus met the standard for timely notice. 

The RO/AMC has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining service treatment records (STRs),            VA and private outpatient records, and arranging for the Veteran to undergo VA Compensation and Pension examination. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). In support of her claim, the Veteran provided additional private treatment records and medical journal abstracts. She did not request the opportunity for a hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis 

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).                  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury. These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

The Veteran's ongoing contention in support of her claim has been that her high cholesterol developed as the result of service-connected thyroid removal with attendant hypothyroidism. She has provided several online medical database extracts which point to a causal relationship between the condition of hypothyroidism, and the likelihood of elevated cholesterol levels. 

Private treatment records confirm from laboratory tests taken in December 2003, and again in January 2004 that cholesterol levels were well above the normal range.

The Veteran underwent VA Compensation and Pension examination in May 2004, the report of which in part states the conclusion that there "is no nexus that is currently available that connects... cholesterol problems with Hashimoto's disease or surgical hypothyroidism." According to the VA examiner, although medical literature had shown that cholesterol may be elevated in patients who have hypothyroidism, it did not state that there was a direct linkage of one causing the other. 

Upon VA examination again in January 2006, a similar conclusion was reached in stating that there was no linkage between high cholesterol and hypothyroidism.      It was noted that hypothyroidism could slow metabolism of cholesterol, but this had only been seen in "overt" hypothyroidism with a TSH of greater than 10, whereas in this case the Veteran had maintained normal to high levels of thyroid hormone and had never had an elevated TSH, and had never experienced "overt" hypothyroidism because she was continuously being treated with exogenous hormone.

An August 2006 clinical record from another private physician indicates high cholesterol readings. It was noted that the Veteran had undergone cholecystectomy (gallbladder removal) in 2004, and subsequent to that she had experienced difficulty taking anticholesterol medications, given that statins caused her gastrointestinal problems. 
The manifestation for which the Veteran presently seeks to establish service connection, that of high cholesterol, cannot be recognized as a service-connected disability, and the Veteran's claim must therefore be denied. VA law generally restricts claims for service connection to that which involves a current diagnosable disability. See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). Unfortunately, elevated cholesterol in and of itself is not a recognized disability for VA compensation purposes, but rather, a mere laboratory finding. See 61 Fed. Reg. 20,440-20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results rather than disabilities, and are therefore not appropriate entities for the rating schedule to address). Moreover, as a general matter, the term "disability" for VA purposes refers to a condition which has been deemed to result in impairment to the claimant's earning capacity. See 38 C.F.R. § 4.1. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). No such limitation is brought upon by the result of a lipid profile test. Nor for that matter has high cholesterol, which represents if anything the mere potential for future pathology if not ultimately alleviated, been shown to result in any concrete cardiovascular or similar pathology in this instance, as to otherwise represent a cognizable disability.

Considering that elevated cholesterol is not a recognized disability for VA purposes, it follows that any inquiry into the etiology of high cholesterol, and whether it developed arising out of a service-connected disability, is fully unnecessary.           It warrants mention that the available competent VA medical opinion tended to rule out any causal connection between the Veteran's hypothyroidism, status-post thyroid removal, and the documented elevated cholesterol. In any event, the controlling factor in this case is the lack of elevated cholesterol as being a cognizable disability under VA law.

Accordingly, the claim for service connection for high cholesterol is denied. 

ORDER

Service connection for high cholesterol, secondary to history of Hashimoto's disease with thyroidectomy and surgical hypothyroidism, is denied.


REMAND

For each of the remaining claims already on appeal, the Board has ascertained a need for further development.

Regarding the claim for increased rating for residual superior laryngeal nerve dysfunction, the condition is currently evaluated at 10 percent by analogy to           38 C.F.R. § 4.97, Diagnostic Code 6516, for laryngitis. The RO rated the Veteran's neurological condition in this manner since there was no directly applicable diagnostic code for the service-connected disability under review. See 38 C.F.R.     § 4.27 (providing that when an unlisted disease, injury, or residual condition is encountered it may be rated by analogy). 

It is the Veteran's contention that this rating methodology does not best account for the symptomatology due to residual superior laryngeal nerve dysfunction. She states that she does experience significant hoarseness over the voice, a factor that is contemplated under Diagnostic Code 6516, but that she probably does not have any component requirements of the next higher 30 percent evaluation (such as thickening or nodules of cords, polyps, or submucous infiltration), given that the underlying problem is not one of laryngitis. She indicates that there had been limitation to abduction of the vocal cords from damage to laryngeal nerve, and that as a result she would completely lose her voice if having to speak at length.           The Veteran further contends that the pulmonary function test (PFT) she took did little to reflect the extent of her condition, since she is capable of passing the test with no problems, but her difficulty lies in sustained breathing for long periods of time which precludes her from engaging in any type of aerobic exercise like running or brisk walking. 

In the Veteran's competent description of her symptomatology, the Board sees an opportunity to evaluate her condition more closely to its actual impact upon her daily functioning. First, it would assist to understand the extent to which                the Veteran as described loses the ability to speak for a period of time as a consequence of service-connected disability, as this is relevant to application of Diagnostic Code 6519, for aphonia (loss of ability to speak). Next, it would be useful to have an opinion on whether the Veteran has a restriction on breathing comparable to that shown in restrictive lung disease such as chronic obstructive pulmonary disease (COPD), as the evaluative criteria for that condition necessarily includes measurement of breathing capacity in relation to exercise capacity, the specific area where the Veteran has claimed a deficiency. 

To obtain such new medical findings, another VA Compensation and Pension examination is required. Moreover, the Veteran was last evaluated in January 2006, so a new exam is also necessary to provide more contemporaneous findings.              See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Next for consideration, is the claim of service connection for gallstones, secondary to history of Hashimoto's disease with thyroidectomy and surgical hypothyroidism. Thus far, two VA examiners in exams dated May 2004 and January 2006 effectively ruled out the likelihood that service-connected hypothyroidism (status-post surgery) caused high cholesterol, which in turn caused gallstones to develop. The January 2006 examination in particular reached this conclusion by finding that the Veteran's hypothyroidism did not cause high cholesterol, and with a fairly detailed supporting rational. Unfortunately, however, neither VA examiner offered persuasive direction on whether hypothyroidism ever directly causes gallstones. (The May 2004 VA examiner attempted to offer such an opinion, but never offered any rationale for its conclusion.) To obtain a thorough medical opinion for adjudication purposes, the Board would like to pose this question to the January 2006 VA examiner. Hence, a supplemental opinion will be requested. 

Moreover, the issue of a temporary total evaluation for a period of convalescence of choledocholithiasis due to gallbladder removal cannot be resolved at this point. Rather, its disposition must be deferred pending resolution of the claim on appeal for service connection for gallstones, as well as a further medical finding from the record showing that the Veteran's gallbladder removal was occasioned by gallstones. Essentially, then, the claim for a temporary total evaluation is "inextricably intertwined" with the issue of service connection for gallstones, and the disposition of the former claim must therefore be deferred pending resolving the preliminary matter. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). See also Parker v. Brown, 7 Vet. App. 116 (1994).

Finally, the Board is requesting issuance of a Statement of the Case on several issues that were denied pursuant to the RO's June 2004 rating decision, as to which the Veteran has since submitted a timely Notice of Disagreement. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437, (1997). 

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should return the claims folder to the VA examiner who conducted the VA liver, gall bladder, and pancreas examination of January 2006, and request a supplemental opinion to ascertain the etiology of gallstones. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. The VA examiner should then provide an opinion as to whether the Veteran's diagnosed gallstones are etiologically related to her service-connected hypothyroidism (status-post thyroid removal).                  The examiner should be asked to provide an opinion as to whether gallstones were directly caused by hypothyroidism, and whether the Veteran's gallstone condition has been chronically aggravated by the same. (The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression). 

The examiner should include in the examination report the rationale for (or an explanation of the reasons he reached) any opinion expressed. 

If the January 2006 examiner is not available or is no longer employed by VA, please schedule the Veteran for a new examination by an examiner who has not seen her previously, to obtain an opinion as to whether gallstones developed secondary to service-connected hypothyroidism, status-post thyroidectomy (including   but not limited to under the theory averred that hypothyroidism caused high cholesterol, which in turn caused gallstones to develop. 

2. The RO/AMC should schedule the Veteran for a          VA neurological examination to determine the current severity of the service-connected residual superior laryngeal nerve dysfunction. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner respond to the following inquiries:

* Indicate all present symptoms and manifestations attributable to the Veteran's service-connected residual superior laryngeal nerve dysfunction,         in accordance with the rating criteria specified at  38 C.F.R. § 4.97, Diagnostic Code 6516                  (rating by analogy to the condition of chronic laryngitis)

* Also consider the extent to which service-connected disability involves symptoms and manifestations of aphonia, particularly considering whether               the Veteran's report of being completely unable to speak after a short time period is functionally equivalent to aphonia (itself rated under 38 C.F.R. § 4.97, Diagnostic Code 6519). 

* Please further indicate whether the Veteran has a restriction upon her breathing capacity brought upon by service-connected residual superior laryngeal nerve dysfunction. If so, then please indicate whether this is functionally equivalent to obstructive lung disease, such as COPD. If so, then please evaluate accordingly (to include PFT studies, with measurement of maximum exercise capacity).  

3. The RO/AMC should then review the claims file.            If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims on appeal for increased rating for residual superior laryngeal nerve dysfunction, service connection for gallstones, and temporary total evaluation for surgical convalescence, in light of all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

5. The RO/AMC shall issue a Statement of the Case addressing the issues of service connection for gallbladder removal, secondary to high cholesterol; service connection for choledocholithiasis, secondary to gallbladder removal; service connection for type 2 Sphincter of Oddi dysfunction, secondary to choledocholithiasis and gallbladder removal; service connection for anxiety and depression, secondary to choledocholithiasis and type 2 Sphincter of Oddi dysfunction; and service connection for constipation, secondary to choledocholithiasis and type 2 Sphincter of Oddi dysfunction. Only if the Veteran submits a timely Substantive Appeal addressing these issues should they be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims. Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 
These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


